 


113 HR 2119 IH: Veterans Access to Speedy Review Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2119 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2013 
Mr. Ruiz introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve the opportunity for veterans to use video conferencing for hearings before the Board of Veterans’ Appeals. 
 
 
1.Short titleThis Act may be cited as the Veterans Access to Speedy Review Act.  
2.Board of Veterans' Appeals video hearingsSection 7107 of title 38, United States Code, is amended— 
(1)in subsection (d), by amending paragraph (1) to read as follows: 
 
(1) 
(A)Upon request for a hearing, the Board shall determine, for purposes of scheduling the hearing for the earliest possible date, whether a hearing before the Board will be held at its principal location or at a facility of the Department or other appropriate Federal facility located within the area served by a regional office of the Department. The Board shall also determine whether to provide a hearing through the use of the facilities and equipment described in subsection (e)(1) or by the appellant personally appearing before a Board member or panel.  
(B)The Board shall notify the appellant of the determinations of the location and type of hearing made under subparagraph (A). Upon notification, the appellant may request a different location or type of hearing as described in such subparagraph. If so requested, the Board may grant such request and, in doing so, shall ensure that the hearing is scheduled at the earliest possible date without any undue delay or other prejudice to the appellant.; and 
(2)in subsection (e)(2), by striking the last sentence. 
 
